United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2168
                                    ___________

United States of America,           *
                                    *
           Appellee,                *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Western District of Missouri.
John Merced Lozano, also known as   *
Juan Merced Lozano,                 * [UNPUBLISHED]
                                    *
           Appellant.               *
                               ___________

                              Submitted: February 15, 2008
                                  Filed: March 3, 2008
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       John Merced Lozano pleaded guilty to conspiring to distribute and possess with
intent to distribute 500 grams or more of methamphetamine, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(A), and 846 (Count 1), being a felon in possession of a firearm,
in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (Count 2), and possessing firearms
in furtherance of a drug-trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i)
(Count 3); and to a forfeiture count. The district court1 imposed concurrent prison


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
terms of 262 months on Count 1 and 120 months on Count 2, and a consecutive term
of 60 months on Count 3, with the total of 322 months to run consecutively to
Lozano’s undischarged state prison term. The court also imposed a total of 5 years
of supervised release. On appeal, Lozano’s counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), seeking to withdraw and arguing that Lozano’s
sentence is unreasonable and amounts to cruel and unusual punishment. Lozano has
filed a motion for appointment of new counsel and a pro se brief. For the following
reasons, we affirm.

       We conclude that Lozano’s sentence, which was at the bottom of the advisory
Guidelines range, is not unreasonable. See Rita v. United States, 127 S. Ct. 2456,
2462 (2007); United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir. 2005). The
district court expressly considered relevant factors under 18 U.S.C. § 3553(a), and
nothing in the record suggests that the court misapplied those factors. See United
States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005). We also find no basis to conclude
that Lozano’s sentence amounted to cruel and unusual punishment. See United States
v. Weis, 487 F.3d 1148, 1154 (8th Cir. 2007) (“It is rare for a term of years within the
authorized statutory range to violate the Eighth Amendment.”). We note that any
ineffective-assistance claim Lozano may have should be pursued in a proceeding
under 28 U.S.C. § 2255. See United States v. Hughes, 330 F.3d 1068, 1069 (8th Cir.
2003).

       Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly, we affirm the
district court’s judgment, we deny Lozano’s motion for counsel, and we grant
counsel’s request to withdraw on condition that counsel inform appellant about the
procedures for filing petitions for rehearing and for certiorari.
                        ______________________________




                                          -2-